United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Little Rock, AR, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 16-1573
Issued: September 5, 2017

Case Submitted on the Record

ORDER REMANDING CASE
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On July 28, 2016 appellant filed a timely appeal from a July 21, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP).1 The Board docketed the appeal as
16-1573.
The Board has duly reviewed the record and finds that the case is not in posture for
decision. By decision dated February 14, 2012 under appellant’s claim in File No. xxxxxx908,
1

The July 21, 2016 decision denied appellant’s claim for an aggravation of bilateral carpal tunnel syndrome, a
cervical sprain, displacement of a cervical intervertebral disc, and trigger finger. OWCP accepted these conditions
under four prior claims: File No. xxxxxx747, accepted for a sprain of the left radial collateral ligament affecting the
elbow and forearm, left hand joint derangement, right radial styloid tenosynovitis, and right wrist and carpus
enesopathy; File No. xxxxxx271, accepted for right arm de Quervain’s tenosynovitis; File No. xxxxxx908, accepted
for bilateral carpal tunnel syndrome, cervical strain, and a temporary aggravation of C5-6 and C6-7 disc herniations;
File No. xxxxxx474, accepted for trigger finger deformity of the right long finger. Under File No. xxxxxx908, on
December 5, 2011, the employing establishment offered appellant a position as a modified administrative support
assistant, performing the same clerical duties but with 50 percent fewer individual tasks than her date-of-injury job.
Her restrictions allowed two hours of intermittent repetitive upper extremity motion, and two hours of fine
manipulation. Appellant performed the position through February 2012 and continuing. On February 14, 2012
under File No. xxxxxx908, OWCP issued a loss of wage-earning capacity determination, based on appellant’s actual
earnings in the modified administrative support assistant position.

accepted for bilateral carpal tunnel syndrome, cervical strain, and a temporary aggravation of
C5-6 and C6-7 disc herniations, OWCP found that the modified administrative support assistant
position appellant had accepted on December 5, 2011 fairly and reasonably represented her
wage-earning capacity in accordance with 5 U.S.C. § 8115.
Appellant filed a notice of occupational disease (Form CA-2) on September 25, 2013
alleging that her duties on or before August 26, 2013 caused bilateral carpal tunnel syndrome,
cervical strain, and a temporary aggravation of C5-6 and C6-7 disc herniations, conditions
previously accepted by OWCP.2 She contended that these conditions totally disabled her for
work as of August 26, 2013. Appellant submitted an attending physician’s report holding her off
work as of August 26, 2013. She also claimed wage-loss compensation for total disability
commencing August 26, 2013. By decision dated July 21, 2016, OWCP denied the occupational
disease claim, finding the medical evidence of record was insufficient to establish causal
relationship. Additionally, it denied appellant’s claims for wage loss from August 26, 2013
onward. OWCP did not acknowledge that it had issued a February 14, 2012 loss of wageearning capacity determination under File No. xxxxxx908.
Once a loss of wage-earning capacity determination is made, it remains in place until it is
modified.3 A modification of such determination is not warranted unless there is a material
change in the nature and extent of the injury-related condition, the employee has been retrained
or otherwise vocationally rehabilitated, or the original determination was, in fact, erroneous.4
The burden of proof is on the party attempting to show a modification of the loss of wageearning capacity determination.5
Appellant’s submission of an occupational disease claim on September 25, 2013, with an
accompanying claim for wage loss, indicates that she believed the accepted conditions had
materially worsened such that she could no longer work. The claim should therefore be regarded
as a request for modification of the February 14, 2012 loss of wage-earning capacity
determination. The Board has held that, when a loss of wage-earning capacity determination has
been issued and appellant submits evidence with respect to disability for work, OWCP must
evaluate the evidence to determine if modification of the loss of wage-earning capacity
determination is warranted.6 OWCP procedures specifically provide that if a formal wageearning capacity decision has been issued, and the claimant subsequently alleges a worsening of
the accepted condition or conditions, such claim should be processed in accordance with
procedures for modifying a formal wage-earning capacity decision.7 In this case, in its July 21,

2

See supra note 1.

3

See G.L., Docket No. 15-1487 (issued October 13, 2015); P.Y., Docket No. 09-2293 (issued September 1, 2010).

4

Sue A. Sedgwick, 45 ECAB 211 (1993).

5

Id.

6

Katherine T. Kreger, 55 ECAB 633 (2004); Sharon C. Clement, 55 ECAB 552 (2004).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Modification of Loss of Wage-Earning Capacity
Decisions, Criteria for Modification, Chapter 2.1501.3.a.2 (February 2013).

2

2016 decision, OWCP adjudicated the occupational disease claim without any reference to the
loss of wage-earning capacity determination.
The Board finds that OWCP should have determined whether appellant had established
that the loss of wage-earning capacity determination should be modified based on a worsening of
the accepted conditions.8 The Board will therefore remand the case to OWCP for proper
adjudication, including combining appellant’s accepted upper extremity claims as appropriate, to
be followed by issuance of a de novo decision to preserve appellant’s appeal rights.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 21, 2016 is set aside and the case remanded to OWCP for
further action consistent with this order of the Board.
Issued: September 5, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

Id.

3

